By the Court,
JOHNSON, J.:
The Board of Commissioners of Washoe County, from February 3d, to July 9th, 1868, allowed a number of claims as charges against said county, for work performed and materials furnished in the repair of public roads and bridges situated therein; and authorized and directed warrants therefor to be drawn against certain funds, known respectively as the “ General Fund,” “ Contingent Fund,” and “Road District Fund, No. 9,” the fund out of which each claim was to be paid, being specified. In due course these claims were audited by the County Auditor, in accordance with the directions of the Board, and the warrants in part drawn and paid, when, on the thirtieth of July, 1868, the plaintiff in this case brought an action in the proper Court to enjoin the issuance of warrants on all of these claims. The only grounds stated in the complaint on which such action can be considered are, that certain moneys were, by the order of such Board, placed in these funds; that warrants drawn thereon were payable in the order they were allowed; that the plaintiff was a creditor of such county, evidenced by certain other warrants drawn against the “ General Fund,” but of later date than the first named claims, whereby the payment of his demands against the county would be postponed to a much later time, to his great injury and damage. A demurrer to the complaint was interposed on behalf of defendant, for the reason that the facts stated did not constitute a sufficient cause of action. This demurrer ivas overruled, and defendant declining to make answer, final judgment was rendered against him, with an order enjoining and restraining the issuance of warrants on any of these claims.
Defendant appeals to this Court from the judgment and order. It is manifest that the pleading does not under any just view of the case support in full the judgment and order. The warrants which *193had been issued before suit was commenced and notice thereof, were beyond the reach of such process, but inasmuch as this part of the decree and order was perfectly harmless and could in no wise affect the parties in interest, we perhaps would not consider it necessary to interfere, provided this was the only error apparent from the record.
As before stated, a portion of the claims allowed by the Board, for which warrants had been and were proposed to be issued by the Auditor, were against funds other than the “ General Eund,” whilst the warrants held by plaintiff called for payment out of the “ General Eund ” only. It is in no manner shown that the issuance of warrants against the two other funds would in the least degree impair the value of his securities, or postpone the time of their payment. Plaintiff’s only interest in the matter, at best, is in protecting the “ General Eund,” and to extend the order beyond this was error.
In passing.upon the next and only remaining question, we must likewise be restricted to the matters embraced in the record of the case, whether upon the facts therein relied on, warrants might lawfully be drawn on the “ General Eund ” for county indebtedness incurred in the construction or repair of public roads and bridges. Aided by the brief of appellant’s counsel, there being no appearance in this Court on behalf of respondent, we have looked into the several statutes of this State regulating the duties and powers of Boards of County Commissioners in connection with this subject, and conclude that it was within the power of the Board to authorize the payment, and for the County Auditor to draw warrants on the “ General Eund ” for such indebtedness. The law (Stats. 1864-5, 376, Sec. 1) requires “ Boards of County Commissioners in the several counties of this State, to apportion all the moneys Coming into the county treasury, or so much thereof as is not by law set aside into special funds, as follows: two-thirds shall go into the General County Eund.” * * *
The purposes of this fund, or the objects of county expenditure to which it shall be applied, are nowhere defined by our law; and being thus undefined, except so far as the usual signification and meaning of the words import, we are of the opinion that public *194roads and bridges may properly be considered snob county expenditures as may be met by moneys in tbe “ General Fund,” and, consequently, warrants might be lawfully drawn thereon for such purposes. Whether such appropriation of moneys in the “ General Fund ” would be authorized, in case it was shown that taxes had been collected for road purposes under either the general road law or the Act authorizing the levy and collection of a special tax, we do not pass on now, as the matters stated in the pleading in no way raise any such issue.
Judgment and order reversed, with directions to the Court below to dismiss the case.